UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May17, 2013 ACCO BRANDS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-08454 36-2704017 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Four Corporate Drive Lake Zurich, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 541-9500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 8—Other Events Item 8.01. Other Events. On May17, 2013, ACCO Brands Corporation issued a press release announcing that it had commenced an offer to enable holders of its outstanding privately placed $500million aggregate principal amount of 6.75% Senior Notes due 2020 (the “Old Notes”) to exchange the Old Notes for a like principal amount of 6.75% Senior Notes due 2020 that have been registered under the Securities Act of 1933, as amended.The press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Section 9—Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d)Exhibits The following exhibits are included with this report: Exhibit Number Description of Exhibit 99.1 Press release announcing exchange offer dated May17, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCO BRANDS CORPORATION (Registrant) Date:May 17, 2013 By: /s/Pamela R. Schneider Name: Pamela R. Schneider Title:Senior Vice President,Secretary andGeneral Counsel EXHIBITINDEX Exhibit Number Description of Exhibit 99.1 Press release announcing exchange offer dated May17, 2013.
